DETAILED ACTION
Specification
The specification amendment filed 10/3/2022 has not been entered.  The amendment fails to describe where in the specification the paragraph should be entered (the amendment states “following to the paragraph xx of the specifications”).  The amendment also includes new matter.  The connection member 53, the spring member 55 and the annular ring 56 are not described or illustrated in the original application.  The operation of the spring and the annular ring during disengagement is similarly not described.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection member and the spring member (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) section below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the original disclosure fails to describe the connection member or the spring member.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the bottom panel".  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should be “the bottom horizontal panel”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2013/0213445 to Christie in view of GB 2,214,802 to Song.
Regarding claim 2, Christie discloses an anchor support structure (Fig. 4a) in combination with umbrella (28, 29, 30), the structure comprising: a top horizontal panel (Annotated Fig. 4a below) and a bottom horizontal panel (Annotated Fig. 4a below) with a vertical column (22) disposed and incorporated there between; the top horizontal panel, the bottom horizontal panel, and the vertical column extending to a predetermined length dimensioned for supporting an interior cavity of a carrier bag (the panels and column are a predetermined length and are capable of this function – see Figs. 6, 6A-B for example); the umbrella having a shaft (29) extending downwardly to a terminal end with a locking mechanism (51) operationally incorporated thereon; a vertical panel (Annotated Fig. 4a below) integrated within a lower portion of the vertical column beneath the lower compartment; the top horizontal panel and the bottom horizontal panel perpendicularly aligned at a median point in a parallel arrangement with the vertical column (Fig. 4a); a lower compartment (lower portion of 22) that houses a mating locking mechanism (52 (55 is a misprint in Fig. 4a)); the locking mechanism of the handle being operationally coupled to the mating locking mechanism within the lower compartment.  Christie fails to disclose a tubular member.  However, Song discloses an umbrella holder including a tubular member (6).  It would have been obvious to one of ordinary skill to have used Song’s coupling mechanism (including 6 and pin 3) in Christie’s configuration because it only involves a simple substitution of one known, equivalent umbrella coupling element for another to obtain predictable results.  The combination discloses a tubular member (6 – Song) incorporated within an upper portion of the vertical column (where the top half of the tubular member is located is considered an upper portion of the vertical column); the tubular member extending into a lower compartment (where the lower half of the tubular member is located is considered a lower compartment) that houses a mating locking mechanism (3 – Song); and the tubular member having a bore (central bore of 6 – Song) dimensioned to receive the shaft (17 – Song).

    PNG
    media_image1.png
    358
    331
    media_image1.png
    Greyscale

Christie Annotated Fig. 4a
Regarding claim 3, Christie discloses wherein the top panel further comprises: a left side disposed on left side of vertical column; and a right side disposed on the right side of the vertical column (Annotated Fig. 4a).
Regarding claim 4, Christie discloses wherein the bottom panel further comprises: a left side disposed on left side of vertical panel; and a right side disposed on the right side of the vertical panel (Annotated Fig. 4a).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie and Song, further in view of US Patent 5,082,235 to Crowther.
Regarding claims 5-8, the combination from claim 2 fails to disclose a telescoping mechanism.  However, Crowther discloses a holding bracket that includes a bracket member (252 – Figs. 9-10) having a telescoping mechanism (254).  It would have been obvious to one of ordinary skill to have included telescoping mechanisms on all sides of the horizontal panels and vertical panel because it would allow the user to resize the anchor support as desired, for example to size it for a desired backpack or bag (see Fig. 6-6B in Christie).  Crowther teaches using the telescoping mechanism to fit structures of varying sizes (see abstract, for example).
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument that the prior art does not have the newly claimed elements (page 1), see the new rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734